Title: From Benjamin Franklin to the Comte de Vergennes, 10 July 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy July 10th 1780
I received the Letter your Excellency did me the honour of writing to me, dated the 1st Instant, together with the Papers accompanying it, containing the Correspondence with Mr Adams. I have taken some Pains since to understand the Subject, and obtain Information of the Facts, from Persons lately arrived, having received no Letters myself that explain it. I cannot say that I yet perfectly understand it; but in this I am clear, that if the Operation directed by Congress in their Resolution of the 18th of March, occasions from the Necessity of the Case, some Inequality of Justice, that Inconvenience ought to fall wholly on the Inhabitants of the States, who reap with it the Advantages obtained by the Measure. And that the greatest Care should be taken, that Foreign Merchants, particularly the French who are our Creditors, do not suffer by it. This I am so confident the Congress will do, that I do not think any Representations of mine necessary to persuade them to it. I shall not fail, however, to lay the whole before them. And I beg that the King may be assured, their Sentiments and those of the Americans in general, with regard to the Alliance, as far as I have been able to learn them, not only from private Letters, but from authentic public Acts, differ widely from those that seem to be express’d by M. Adams, in his Letter to your Excellency, and are filled with the strongest Impressions of the Friendship of France, of the generous manner in which his Majesty was pleased to enter into an equal Treaty with us, and of the great Obligations our Country is under for the important Aids he has since afforded us.
With the sincerest Respect, I have the honour to be, Sir. Your Excellency’s, most obedt. & most humble Servant.
B Franklin
His Exy. the Count De Vergennes.
 
Endorsed: M. de R
